DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurmi et al (2011/0300829) (herein “Nurmi”).	In regards to claims 1 and 17, Nurmi teaches a fingerprint collection method, implemented by a terminal, the fingerprint collection method comprising: obtaining a fingerprint collection instruction, wherein the fingerprint collection instruction instructs the terminal to collect a fingerprint (See; Abstract and p[0029] for a fingerprint sensor integrated into a multifunction softkey or other keys); in response to the fingerprint collection instruction and using a fingerprint sensor integrated with a function key of the terminal collecting fingerprint information of a user (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key while in a locked state); obtaining a first function key event of the function key (The user pressed the key which is assumed to be a first key event) performing fingerprint authentication based on the fingerprint information; and discarding the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered). Claim 17 is for a computer program product comprising computer executable instructions stored on a non-transitory computer readable storage medium and is rejected for the same reasons as claim 1.	In regards to claims 2, 10 and 18, Nurmi teaches wherein obtaining the fingerprint collection instruction further comprises: detecting that a fingerprint authentication function in a first application is triggered (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered. These applications require a fingerprint authentication function to be enacted before the applications can proceed).	In regards to claims 4, 12 and 20, Nurmi teaches setting a function key status of the function key to a locked state in response to the fingerprint collection instruction (See p[0052] where the terminal is locked to prevent actions in response to unintended key activations. When a user touches the fingerprint integrated event, the key is locked when the terminal is in a locked state, and a fingerprint is needed to unlock the key’s function).	In regards to claims 5 and 13, Nurmi teaches discarding a first operation instruction corresponding to the first function key event in response to setting the function key status to the locked state (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered).	In regards to claims 6 and 14, Nurmi teaches wherein the method further comprises: determining a priority of the first function key event and a priority of collecting the fingerprint information; and discarding the first function key event when the priority of collecting the fingerprint information is higher than the priority of the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] , p[0067]-p[0069] where fingerprint information is higher priority than initiating the key events, where the key events will be discarded if the fingerprint information is not registered).	In regards to claims 7 and 15, Nurmi teaches setting the function key status to an unlocked state after performing fingerprint authentication (See; p[0050]-p[0051], p[0064] where the terminal is unlocked after collected registered fingerprint information).See; p[0052] where when a fingerprint is not recognized the terminal returns to its previous locked state, which can be assumed to be a lock screen operation or returning to a terminal desktop operation).	In regards to claim 9, Nurmi teaches a terminal, comprising: a function key; a fingerprint sensor integrated with the function key (See; Abstract and p[0029] for a fingerprint sensor integrated into a multifunction softkey or other keys); a processor coupled to the function key and the fingerprint sensor (See; Fig. 2 Processor 18); and a memory coupled to the processor and configured to store programming instructions (See; Fig. 2 RAM/ROM 16) that, when executed by the processor, cause the terminal to obtain a fingerprint collection instruction, wherein the fingerprint collection instruction instructs the terminal to collect a fingerprint; collect, in response to the fingerprint collection instruction and using the fingerprint sensor, fingerprint information of a user (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key while in a locked state); obtain a first function key event of the function key (The user pressed the key which is assumed to be a first key event) and perform fingerprint authentication based on the fingerprint information; and discard the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al (2011/0300829) (herein “Nurmi”) in view of HONG et al (2017/0060518) (herein “HONG”).
	In regards to claims 3, 11 and 19, Nurmi fails to explicitly teach wherein obtaining the fingerprint collection instruction comprises obtaining the fingerprint collection instruction from another terminal. However, HONG teaches wherein obtaining the fingerprint collection instruction comprises obtaining See; Fig. 13 and p[0190]-p[0193] wherein a fingerprint authentication request can be sent from a smart phone 200 to an external watch device 300 for collecting a fingerprint). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nurmi to wirelessly communicate with another device such as a smart watch for fingerprint authentication as shown in HONG so the user does not have to switch screens on the primary device for authentication and thus can more smoothly perform fingerprint authentication through another device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627